DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-11, and 13-20 are pending and under examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim appears to have two claims in it and so the scope is not clear here whether the end portions are intended to be a part of the claimed subject matter in this claim or whether this is intended to be a separate claim from claim 8. 
Claims 9-11 are rejected based on their dependence upon claim 8.  
It seems original claim 9 is now appended to claim 8, and claim 9 was changed to match the scope of claim 10 but is still labeled as “original.”  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (WO 2014/138643 A2), hereinafter Jung, in view of Oden (US Patent No. 5,342,201).
Regarding claims 1-4 and 13, Jung discloses a method of forming different-sized prosthetic tooth elements (corresponding to “a kit of differently-sized prosthetic tooth elements”) based on a single natural tooth surface or a single model of the natural tooth surface comprising: (a) scanning a single natural tooth surface or a single model of the natural tooth surface (p. 4, lines 12-20 describes scanning a positive/negative model of the patient’s teeth; p. 8, lines 20-22); and (b/c) based on the scan of the positive/negative model of the teeth, using two scaling factors (p. 7, lines 14-29) to adjust the size of the fabricated restoration (p. 4, line 8; p. 6, lines 11-21 describing milling to produce the restoration. Jung further teaches that a scan of a positive model will be either enlarged or shrunken when compared with the dimensions of the natural tooth surface (p. 10, lines 3-23) leading to different scale factors to be used (p. 15-17, Examples). 
Jung does not explicitly disclose, as in (b/c), the production of the first/second compression molds having first/second mold surfaces corresponding to the shape of the natural tooth surface based on the scan of the model of the tooth – or the structural limitations of the molds as in claims 2-4, or the steps of producing a first and second prosthetic element (kit) as in claim 13. 
However, Oden similarly discloses a method of forming a “plurality” of compression molds for molding tooth elements/restorations and does so for a single tooth per molding surface, likewise comprising (a) scanning a tooth surface or a model thereof to obtain scan data (6:27-6:39 “three-dimensional . . . optical method” would be read as scanning); 
(b/c) based on this scan data, forming a first compression mold comprising a first molding surface (N1) and a second compression mold comprising a second mold surface (N2) (6:27-6:39; Figs. 3a and 5-6) with positive/negative mold surfaces in claims 2 and 4, where N1 is larger than N2 which is the same arrangement as shown in Applicant’s Figs. 8 and 11, thus showing the “single mould apparatus” of claim 3. 
The forming is done using a computer-controlled milling machine (5:1-5:6; 7:1-7:10) and is done to produce two bodies N1 and N2. Oden further discloses (7:1-7:8) that the models (n1) and (n2) are reproduced to N1 and N2 by considering the amount of shrinkage plus “an additional space for the cement above the preparation border” which is similar to what is described in Jung above with respect to the shrinkage/expansion of material. 
Oden further discloses (as in claim 13) forming a first and second prosthetic tooth element from a ceramic material in the mold by pressing a ceramic material to each of the first and second molding surfaces (N1 and N2) (Oden, 7:1-7:47) as to enable attachment to a tooth or an abutment (4:64), thus producing two elements with surfaces corresponding to a mold shape. 
Jung discloses a “base” process of forming dental restorations by scaling a scanned value to two different scale values for the same scan/tooth and milling a dental restoration out of a block of material (which is a ‘subtractive manufacturing’ technique), and Oden discloses a “substitutable” process for producing dental restorations using compression molds as to produce a veneer (restoration) within a compression mold using a mold produced by a CAD method. In view of the teachings of Jung and Oden, one of ordinary skill in the art would have found it obvious to have used either  
One of ordinary skill in the art would have had a reasonable expectation of success by either (1) milling the dental restoration from a block of material as in Jung based on a scanned model; or (2) producing a mold for shaping the restoration and shaping the restoration within the mold as outlined by Oden. In both cases, a scan of a tooth or model thereof results in the production of a restoration suitable for use in a patient
Regarding claims 6-7, Jung/Oden discloses the subject matter of claim 1, and further discloses that the scan data can be obtained by scanning an impression of subject’s tooth or teeth (Jung, p. 8, line 7- p. 9, line 2) and casting the physical model from an imprint; or by scanning the tooth surface (“from this model or directly in the mouth” as in Oden, 6:32-6:46 by a “three dimensional . . . optical method”, as in ref. claim 1 or 7:1-7:47). 
Regarding claims 8-11 and 15-17, Jung/Oden discloses the subject matter of claim 1, and further discloses the production of virtual models (Jung, p. 10, line 3-p. 11, line 3) as to form the restorations indirectly from the bases of the virtual models by first increasing/decreasing the “virtual size” from the size of the tooth. The discussion in Jung discusses using a conversion factor as to shrink or enlarge the scan to produce the appropriate-sized model to produce the restoration (Jung, p. 11, lines 10-17) – which would read on the indirect basis as in claims 9-10. It is noted that while Jung uses the conversions to produce the restorations by milling, the modification from Oden above allows for production of a compression mold sized in a similar manner (claim 11) as the size of the compression mold would directly relate to the size of the item produced within the mold.  
Jung/Oden further discloses that in a case where the tooth model is scanned, that the scanned model will reflect a shrunken/expanded version of the natural tooth (Jung, p. 10, lines 3-23). Thus, when the scan of a single tooth occurs as in Oden above of the tooth surface thereof (Oden, 6:32-6:46; ref. claim 1; 7:1-7:47), the first and second scale factors would only need to account for the material making up the restoration/veneer as in claim 15, and the scale factor would substantially match this decrease in size. 
Additionally, in a case where the positive/negative model (impression) are scanned as in Jung above (p. 15-17, Examples), the first and second scale factors (as in claims 16-17) would also account for the difference in size of the natural tooth; and thus would not match the scale factor of by which the first the first/second surfaces shrink during forming since they must also account for the increase/decrease in size of the tooth as outlined in Jung above. 
Regarding claim 14, Jung/Oden discloses the subject matter of claim 13, and further discloses providing a ceramic in powder (raw) form and firing the material as to form/shrink the first and second prosthetic tooth elements from the fired ceramic material (Oden, 5:30-5:65; 8:66-9:25) within a compression mold. 
Regarding claim 18, the claim is a product-by-process claim. See MPEP 2113.
Jung/Oden discloses the subject matter of claim 13, which produces the product as is claimed by molding a surface onto molding surfaces N1 and N2 as described above in claim 13 (Oden, Figs. 5-6) which would meet this claim limitation. 
In the alternative, it would have been obvious to one of ordinary skill in the art to have performed the steps above, which results in the product as is claimed having a “kit” with two different devices (made from N1 and N2 as shown above in Oden). Because this claim is a product-by-process claim, it is not limited by the steps recited, but only the structure implied by the recited steps. The structure of N1 and N2 is shown in Oden, Figs. 5-6 as being of different size from different sized n1 and n2 models, meaning that the ceramic pressed onto the differently-sized objects would result in a kit of differently-sized objects. 
Regarding claims 19-20, Jung/Oden discloses the subject matter of claim 13, and further discloses (Oden, 5:64-5:65) that a veneer (as shown in Oden, Fig. 1c) can be manufactured in the same way as the above (Oden, 5:30-5:63) which is a compression molding process with respect to both of the elements (either set of models K1/K2 or N1/N2 as in Oden, 7:1-7:47), thus also meeting claim 20 (Oden, Fig. 1c showing a veneer pushed onto the top of the tooth).  
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The newly-applied Jung reference is read as providing the basis for scanning one tooth (or a model) and providing different factors to that single scan, as to size a restoration with two different sizes. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742